            Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 1 of 15




                                 BEFORE THE UNITED STATES

                    JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


    IN RE: BABY FOOD MARKETING,                           MDL DOCKET NO. 2997
    SALES PRACTICES AND PRODUCTS
    LIABILITY LITIGATION



        PLAINTIFF CHARLOTTE WILLOUGHBY, LUDMILA GULKAROV,
    LAURA PEEK, JODI SMITH AND JANINE TORRENCE RESPONSE TO MOTION
           FOR TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C. § 1407

           Plaintiffs Willoughby, Gulkarov, Peek, Smith, and Torrence (collectively the “Willoughby

Group”), submit this response in opposition to Plaintiffs’ Motion for Transfer of Actions to the

Eastern District of New York Pursuant to 28 U.S.C. § 1407 and supporting brief (“Motion”). ECF

1, 1-1. The Motion requests transfer of all actions listed in the Motion, as well as all “tag along”

cases, to the United States District Court for the Eastern District of New York.

                                          BACKGROUND

           The Motion seeks transfer of all pending actions against numerous baby food

manufacturers that concern the presence (or risk) of heavy metals (the “Actions”).1 There are

seven different baby food manufacturers at issue in the Actions: Hain Celestial Group, Inc. (Earth’s




1
 The majority of cases are class actions concerning false, deceptive or misleading advertising
related claims but there are also individual personal injury cases at issue.


549738.1
            Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 2 of 15




Best Baby Food) (“Hain”); Nurture, Inc. (Happy Baby and Happy Tot) (“Nurture”); Beech-Nut

Nutrition Company (“Beech-Nut”); Gerber Products Co. (“Gerber”); Plum PBC and its parent

company, Campbell Soup Company (“Plum”); Walmart, Inc. (“Walmart”); and Northern Castle

Partners (Sprout) (“Northern Castle”) (collectively, “Defendants”).2 Each of the Defendants has

its own independent headquarters and manufacturing plant. Each of the Defendants sells its own

independent line of baby food. Each of the Defendants has its own suppliers, testing practices,

and quality control procedures (or lack thereof) for monitoring the presence or risk of heavy metals

at issue (cadmium, arsenic, lead, and mercury). Each of the Defendants has different packaging

and advertising. And each of the Defendants competes with the others. As such, the factual

differences will overwhelm any common factual questions.

            Multidistrict Litigation (“MDL”) involving multiple defendants is rare, especially as of

    late. Plaintiffs anticipate based on conferences with counsel for various Defendants that they

    do not favor a multi-defendant MDL. That position is not surprising based on the factual

    differences described above, among other reasons. Instead, Defendants have indicated that

    they support alternatives to centralization—specifically single-defendant cases in the district

    court where each defendant is currently headquartered or maintains its principal place of

    business, utilizing stipulations and/or motions to transfer to achieve efficiencies. 3

           Because the conduct of each of the Defendants differed at every stage of the manufacturing

and advertising process – from the selection of sources for ingredients and additives, to the testing



2
  The overwhelming majority of the class action cases are brought against only one specific baby
food manufacturer. Of the sixty-one active cases on the list before this Court, fifty-one are against
a single defendant and only ten are against multiple defendants.
3
 With respect to Gerber, there is a dispute over whether the cases should be centralized in Gerber’s
current or former headquarters district. There is also a dispute as to whether Plum’s principal place
of business is in California at this time.


549738.1                                            2
            Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 3 of 15




of ingredients and the final products, to quality control processes, to marketing and labeling, to

responding to public and private inquiries about the safety of the products—the factual discovery

and resulting legal proceedings will wildly vary by defendant. Accordingly, the Actions should

not be consolidated into one MDL as the factual and legal questions for each defendant involve

different products, different advertising, different witnesses, and individualized discovery of each

defendants’ internal documents concerning suppliers, testing and quality control procedures.

                                            ARGUMENT

           The Panel is authorized to transfer “civil actions involving one or more common questions

of fact” that “are pending in different districts” to a single district “for coordinated or consolidated

pretrial proceedings.” 28 U.S.C. § 1407(a). But transfer and centralization are not appropriate

unless: (1) the civil actions involve “common questions of fact”; (2) transfer will be “for the

convenience of the parties and witnesses”; and (3) transfer will “promote the just and efficient

conduct of such actions.” 28 U.S.C. § 1407(a). Movants bear the “burden of demonstrating the

need for centralization.” In re Best Buy Co., Inc., Cal. Song-Beverly Credit Card Act Litig. (“In re

Best Buy”), 804 F. Supp. 2d 1376, 1379 (J.P.M.L. 2011). “Before transfer will be ordered, the

Panel must be satisfied that all of the statutory criteria have been met.” In re Highway Acc. Near

Rockville, Conn., on Dec. 30, 1972, 388 F. Supp. 574, 575 (J.P.M.L. 1975). The Panel must also

consider the interests of all parties and must consider multidistrict litigation as a whole in light of

the purposes of the statute providing for transfer for coordinated or consolidated pretrial

proceedings. See, e.g., In re Commonwealth Oil/Tesoro Petroleum Sec. Litig., 458 F. Supp. 225,

229 (J.P.M.L. 1978). The Panel will deny transfer and consolidation when it is unlikely to produce

significant efficiencies and where there is considerable individualized discovery. See, e.g., In re

Kohl’s Tel. Consumer Prot. Act (TCPA) Litigation, 220 F.Supp.3d 1363 (J.P.M.L. 2016).




549738.1                                           3
            Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 4 of 15




  I.       CENTRALIZATION IS INAPPROPRIATE AND WILL NOT RESULT IN
           JUDICIAL EFFICIENCY

           A.     A Multi-Defendant MDL Does Not Meet the Commonality Requirement Due
                  to Individualized Factual Issues and Discovery Requirements

           The commonality requirement demands more than superficial similarity. The Panel has

emphasized that “numerosity of actions” will not support centralization without “sufficient

common questions of fact to warrant Section 1407 transfer.” In re Not-for-Profit Hosps./Uninsured

Patients Litig., 341 F. Supp. 2d 1354, 1355 (J.P.M.L. 2004). Common issues must “predominate

over individual factual issues.” In re Westinghouse Elec. Corp. Emp’t Discrimination Litig., 438

F. Supp. 937, 938 (J.P.M.L. 1977); see also In re Pharmacy Benefit Plan Adm’rs Pricing Litig.,

206 F. Supp. 2d 1362, 1363 (J.P.M.L. 2002) (denying transfer where “unique questions of fact

predominate over any common questions”).

           The parties who filed the Motion (“Movants”) have not demonstrated that the commonality

requirement is met, such that creation of a multi-defendant MDL involving multiple baby food

manufacturers selling completely different products with unique labeling and advertising would

be appropriate. Each defendant manufactures, markets, and distributes its own baby food brand

using its own manufacturing processes, suppliers, and quality control procedures. Each defendant

has its own labels with its own advertising slogans, campaigns, and representations. And each

defendant has its own method for determining prices charged to consumers. Thus, while the issues

of law may overlap in some ways, the factual similarities are superficial in that they begin and end

with the fact that all Defendants manufacture baby food alleged to contain heavy metals. See ECF

1-1 at 8. Movants’ suggestion that transfer will prevent duplicative pretrial conferences is vague

and ignores the practical realities. Id. at 9-10. A more careful look reveals that the vast majority

of the matters the Motion asks this Court to consolidate involve a single defendant—and most of

those cases already are centralizing in each defendant’s headquarter district. Thus, the relief sought


549738.1                                          4
            Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 5 of 15




by the Motion would serve to complicate these matters, upend coordination per defendant that is

already well-underway, and make future coordination of the schedules of the parties and their

counsel more difficult.

           The Motion glosses over the facts that will actually be at issue in discovery and other

pretrial proceedings. Specifically, the claims against each defendant will largely rise or fall

depending on facts specific to that defendant, including, but certainly not limited to:

                 What steps, if any, the defendant took to investigate and select its suppliers

                  (who vary) and to assess the inclusion or risk of heavy metals;

                 How the defendant selected and used vitamins and other additives to reduce

                  or eliminate the risks associated with heavy metals in its products;

                 Whether and to what extent the defendant tested ingredients for the presence

                  of heavy metals, and what such tests showed;

                 Whether and to what extent the defendant tested its final products for the

                  presence of heavy metals, and what such tests revealed ;

                 What the defendant knew about the extent of the presence of heavy metals

                  in its products, and when did it know;

                 What strategies the defendant adopted in advertising and labeling its baby

                  food products, and how, if at all, this changed over time;

                 What, if any, action the defendant took in response to outside studies

                  relating to heavy metals in its baby food products;

                 What actions the defendant took when dealing with regulatory agencies,

                  including the Food and Drug Administration and the Environmental




549738.1                                            5
            Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 6 of 15




                  Protection Agency, concerning heavy metals in its baby food products and

                  ingredients;

                 What actions, if any, the defendant took in connection with, or in response

                  to, the Healthy Babies Bright Futures 2019 baby food report;

                 What actions the defendant took in connection with, or in response to, the

                  Congressional investigation of baby food products.

           Instead of presenting actual factual commonalities that would support creation of a multi-

defendant MDL, the Motion uses generalities and surface representations designed to create an

impression that the cases are all the same. However, like other requests recently rejected by this

Court, non-specific statements are insufficient. See In re Hotel Indus. Sex Trafficking Litig., 433

F. Supp. 3d 1353, 1355 (J.P.M.L. 2020) (denying request for consolidation when movants relied

only “on broad similarities among the actions to support their request for centralization”). Here,

Movants’ argument in favor of “just and efficient conduct” makes only vague assertions that

“courts will rule on the common factual and legal issues these cases” and “[d]uplicative discovery

cannot be avoided if the cases proceed separately.” ECF 1-1 at 11.

           It is unclear what duplicative witness testimony the Motion seeks to avoid and what factual

issues are common among the Defendants—indeed, the Motion does not specify either. The

underlying allegations relating to the presence or risk of heavy metals in baby food products seem

to be Movants’ hook, but the same types of allegations are surely not enough to justify a multi-

defendant MDL, particularly here where none of the Actions alleges a conspiracy, or any other

collective or coordinated conduct, among the Defendants. As an example, there is no conceivable

relevance of Beech-Nut’s testing and marketing of its products in a consumer (or personal injury)

case alleging claims against Gerber. “Thus, there is little potential for common discovery across




549738.1                                            6
            Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 7 of 15




the litigation.” In re COVID-19 Bus. Interruption Prot. Ins. Litig. (“Bus. Interruption”), 482 F.

Supp. 3d 1360, 1362 (J.P.M.L. 2020).

           Here, while “the actions undoubtedly allege similar policies and practices…[,] there is no

common or predominant defendant across all actions.” In re Paycheck Prot. Program Agent Fees

Litig., 481 F. Supp. 3d 1335, 1337 (J.P.M.L. 2020). And “[w]here multiple actions are pending in

a single district, the parties can seek to organize the actions before a single judge, as already has

occurred in” the Northern District of New York, the Eastern District of New York, the Southern

District of New York, and the Northern District of California. Id. at 1338. “Put simply, the MDL

that [M]ovants request entails very few common questions of fact, which are outweighed by the

substantial convenience and efficiency challenges posed by managing a litigation involving the

entire [baby food] industry.” Bus. Interruption, 482 F. Supp. 3d at 1363.

           Given the different underlying facts (and witnesses) relating to each defendant, likely

differences in legal or corporate strategies for dealing with challenges to its baby food products,

and the different locations of each defendant and potential witnesses, joining the cases against all

manufacturers in a single proceeding will cause unnecessary complexity for the judiciary and

litigants, unavoidable delay, will not be convenient for the parties or witnesses, and will not

“promote the just and efficient conduct of such actions.” 28 U.S.C. § 1407.

           Under these circumstances, the Willoughby Group respectfully submits that a multi-

defendant MDL is inappropriate here and that the parties should continue to coordinate the separate

transfers of the cases against each defendant to the location where the defendant is headquartered,

which will promote the just and efficient conduct of this litigation. Those venues are where many

key fact witnesses are located, where key decisions were made or approved, and where the




549738.1                                           7
            Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 8 of 15




Defendants are incontrovertibly subject to general personal jurisdiction for all claims brought on

behalf of purchasers in all fifty states.

           B.     A Multi-Defendant MDL Would Not Serve the Convenience of the Parties and
                  Witnesses and Would Not Promote the Just and Efficient Conduct of the
                  Actions.

           This Panel often considers the second and third elements of the Section 1407 inquiry in

tandem, finding that centralization may “serve the convenience of the parties and witnesses” and

“promote the just and efficient conduct of the litigation” where it would accomplish such

efficiencies as “eliminat[ing] duplicative discovery,” “prevent[ing] inconsistent pretrial rulings,”

and “conserve[ing] the resources of the parties, their counsel and the judiciary.” In re Airline

Baggage Fee Antitrust Litig., 655 F. Supp. 2d 1362, 1362-63 (J.P.M.L. 2009). The mere presence

of “some factual overlap,” is insufficient to support centralization where the pending actions may

“proceed in an orderly manner” in their original jurisdictions. In re Joel Snider, MDL No. 2934,

437 F. Supp. 3d 1371, 1371-1372 (J.P.M.L. 2020).

           Since each defendant sold different baby foods, has its own suppliers, testing procedures

and quality assurance controls, and uses entirely different labels and marketing campaigns, among

other differences, discovery will be individualized as to each defendant. Each defendant will have

separate witnesses (employees), and these witnesses are likely located where the defendant is

headquartered, not in one centralized location or area. This alone supports a denial of the Motion

here. In re Proton-Pump Inhibitor Prods. Liab. Litig., 273 F. Supp. 3d 1360, 1362 (J.P.M.L. 2017)

(denying initial motion for centralization of actions against multiple defendants because “a

significant amount of the discovery in these actions appears almost certain to be defendant-

specific”).

           The potential for some “overlapping” discovery (e.g. potential common third-parties

involved in the Congressional investigation) can be addressed through alternative means and does


549738.1                                           8
            Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 9 of 15




not warrant centralization. Litigants have many mechanisms available to coordinate these limited

areas without transferring cases. For example, the parties could agree to share discovery requests

and responses through stipulations under Federal Rule of Civil Procedure 29 and informal

discovery procedures as necessary and appropriate. See Manual for Complex Litigation § 11.423

(4th ed. 2004). The parties could also agree to use master interrogatories or coordinate third party

responses so that no party is required to answer duplicative requests. See id. at § 11.464; see also

In re Ins. Cos. “Silent” Preferred Provider Org. (PPO) Litig., 517 F. Supp. 2d 1362, 1363

(J.P.M.L. 2007) (denying motion to transfer actions when “[a]lternatives to transfer exist that may

minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial

rulings”). Parties involved in litigation across the country will have every incentive to achieve

efficiencies through discovery wherever possible.4

           Movants’ speculation that efficiencies can only be achieved through a multi-defendant

MDL is just that—speculation—and does not address the concrete reasons why the proposed

multi-defendant MDL does not satisfy the requirements under 28 U.S.C. § 1407.

           C.     Consolidation of Cases in the Jurisdiction Where Each Defendant is
                  Headquartered is More Efficient than a Multi-Defendant MDL.

           The Panel has held that “centralization under Section 1407 should be the last solution after

considered review of all other options,” including transfer pursuant to Section 1404 and the first-

to-file rule. In re Best Buy, 804 F. Supp. 2d at 1378; see In re SLB Enter. Rico Litig., 412 F. Supp.

3d 1350, 1352 (J.P.M.L. 2019) (identifying stay of litigation under “the first-to-file rule” as



4
 It is also noteworthy that each defendant is a competitor and each defendant will likely take the
position that many of the relevant documents and testimony as to a defendants’ suppliers, testing
practices, and quality control procedures are confidential and/or trade secrets. Confidentiality
concerns, therefore, would create potential inefficiencies and complicate protective orders,
omnibus briefing, and the sealing of evidence and hearings where such evidence would be
discussed.

549738.1                                            9
           Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 10 of 15




alternative to MDL consolidation); In re Dickey's Barbecue Rests. Inc., Customer Data Sec.

Breach Litig., MDL No. 2983, 2021 WL 405657, at *2 (J.P.M.L. Feb. 4, 2021) (“centralization

under Section 1407 should be the last solution after considered review of all other options.”)

(quotations omitted). Here, the Actions can be more efficiently managed through consolidation of

cases by each defendant, in an appropriate court in the district where each defendant is

headquartered. In fact, steps have already been taken toward that end.5

           The Panel stated on its ECF entry announcing the schedule in these proceedings that “[i]n

[the responsive] briefs, the parties should address what steps they have taken to pursue alternatives

to centralization (including, but not limited to, engaging in informal coordination of discovery and

scheduling, and seeking Section 1404 transfer of one or more of the subject cases).” In re: Baby

Food Mktg., Sales Practices and Prods. Liab. Litig., MDL No. 2997, ECF No. 3 (J.P.M.L. Mar.

9, 2021). Steps to pursue alternatives have been taken in cases against each of the Defendants, as

discussed below.

Beech-Nut Nutrition Company

           Thirteen consumer class cases against Beech-Nut have been filed in the Northern District

of New York where Beech-Nut is headquartered, all of which have been related under Case No.

1:21-cv-00133. Twelve cases of these cases are against Beech-Nut alone, and the thirteenth alleges

claims against Beech-Nut and Gerber. Two additional similar cases have been filed (against

Beech-Nut alone)—one in the Middle District of Florida and one in the Eastern District of

California.

           Plaintiffs in the cases filed in the Northern District of New York stipulated to consolidation

and agreed that any future filed cases arising out of similar allegations that are filed in or


5
 The Willoughby Group disputes the proper headquarters for Plum PBC is New Jersey and instead
maintain Plum was headquartered in California during the relevant time period.


549738.1                                            10
           Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 11 of 15




transferred to the Northern District of New York would be consolidated as well, with no objection

from defendant Beech-Nut. The stipulation was entered on March 19, 2021, and responsive

pleadings are due on the later of sixty days following the filing of a consolidated amended

complaint or May 15, 2021. There are twelve additional cases pending nationwide naming Beech-

Nut and the other Defendants collectively, and counsel for Beech-Nut has stated its preference to

sever the claims against it from those cases and transfer and consolidate them with the lead action

in the Northern District of New York.6

Hain Celestial Group

           Sixteen cases have been filed against Hain Celestial Group (“Hain”) in the Eastern District

of New York where Hain is headquartered, and a motion to consolidate those cases has been fully

briefed. Other cases (with multiple Defendants) have been filed in the Northern District of Illinois,

the Northern District of California, the Eastern District of New York, the District of Kansas, and

the District of New Jersey. Hain is expected to seek transfer and severance of the claims against

it in those multi-defendant cases in favor of the Eastern District of New York.

Nurture, Inc.

           Ten cases against defendant Nurture, Inc. (“Nurture”) are pending in the Southern District

of New York, where Nurture is headquartered. These cases are related, and a motion for

consolidation has been fully briefed. Other cases against Nurture and the other Defendants have

been filed in other district courts around the country, including the Northern District of California,

the Eastern District of New York, the District of Kansas, and the District of New Jersey. Plaintiffs




6
 In a multi-defendant action pending in the Northern District of Illinois, Beech-Nut, along with
Hain, Gerber, and Nurture, moved to sever and transfer the claims against them to their relevant
home jurisdictions. Garces et al. v. Gerber Prods. Co., et al., Case No. 1:21-cv-00719, Dkts. 36-
37.


549738.1                                           11
           Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 12 of 15




expect that Nurture will seek severance and transfer of the similar claims against it, in order that

they may be consolidated with the mass of cases in the Southern District of New York.

Gerber

           Multiple cases against defendant Gerber Products Company have been filed and are

pending in the District of New Jersey and the Eastern District of Virginia. Cases are also pending

in the District of Minnesota, Middle District of Florida, Northern District of Illinois, and the

Central District of California, as well as state courts in Florida and Texas. A motion to consolidate

cases in the District of New Jersey has been filed and has been opposed by certain parties. The

opposition argues that the cases pending in New Jersey should be transferred and consolidated

with the first-filed cases in the Eastern District of Virginia, which is where Gerber is

headquartered, and where multiple cases are also pending and consolidation has already occurred

as to some of the actions. Gerber is also named as a defendant along with other baby food

manufacturers in cases in the District of Kansas, the Eastern District of New York, the Northern

District of California, and the District of New Jersey.

Plum PBC

           Ten class action cases against Plum, PBC (“Plum”) or Plum and/or parent Campbell Soup

Company have been filed. Six of those are pending in the Northern District of California, where

Plum is headquartered, two of which have been consolidated under Case No. 21-cv-00913, and

the others have been related and also assigned to Judge Gonzalez Rogers. The Plaintiffs in

Consolidated Case No. 21-cv-00913 have served written discovery requests. Two personal injury

cases have been related (but not consolidated) to the consolidated action in the Northern District

of California. Four cases are pending in the District of New Jersey. Plum is also named as a

defendant, along with the other Defendants, in cases in the District of Kansas, the Northern District

of California, and the Eastern District of New York.


549738.1                                         12
           Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 13 of 15




           With respect to cases against each defendant, the parties have already demonstrated an

ability to quickly confer and coordinate consolidation of a number of cases. Defendants have not

been served with the complaints in every pending action, but once service is complete, additional

consolidation efforts can move forward. Such efforts may include severance of claims by

Defendants and transfer of severed claims to the court where consolidation efforts are already

underway.

    II.    IF THIS PANEL FINDS THAT A MULTI-DEFENDANT MDL IS APPROPRIATE,
           THE ACTIONS SHOULD BE CENTRALIZED IN THE NORTHERN DISTRICT
           OF CALIFORNIA

           Though the Willoughby Group opposes a multi-defendant MDL, should this Panel elect to

create a multi-defendant MDL, the Willoughby Group contends that the Northern District of

California would be the most appropriate venue given the current cases before Judge Gonzalez

Rogers that include both consumer class actions and two of the personal injury cases.

           The United States District Court for the Northern District of California would be the most

appropriate venue for transfer of any multi-defendant MDL: (1) it is a district court experienced in

managing multidistrict litigation; (2) both consumer class actions and personal injury cases are

pending there and assigned to Judge Gonzalez Rogers;7 and (3) it is conveniently located in a

major metropolitan area with ready access from every region in the country.

           At this moment, there is no one jurisdiction where the litigation is further advanced than

another so there is no advantage to one specific venue based on the procedure posture of a pending

case. However, Judge Gonzalez Rogers has proactively related both the consumer protection cases

and the personal injury cases pending in that jurisdiction. The Northern District of California has


7
  The Willoughby Group supports the Interested Party Response to Motion for Transfer of Actions
by Plaintiffs in AG et al. v. Plum, PBC et al., Case No. 3:21-cv-01600-YGR request that the
Personal Injury cases should not be consolidated in any MDL and in the alternative, any such MDL
should be transferred to the Northern District of California.


549738.1                                           13
           Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 14 of 15




the desired judicial experience, capacity, and resources to manage MDL proceedings in general

and complex antitrust class actions in particular. See In re Int’l Air Transp. Surcharge Antitrust

Litig., 460 F. Supp. 2d 1377, 1379 (J.P.M.L. 2006) (noting that the Northern District of California

is “well equipped with the resources that this complex antitrust docket is likely to require”); In re

Transpac. Passenger Air Transp. Antitrust Litig., 536 F. Supp. 2d 1366, 1367 (J.P.M.L. 2008)

(transferring antitrust MDL to the Northern District of California); In re Lithium Ion Batteries

Antitrust Litig., MDL 2420, Case No. 4:13-md-02420 (N.D. Cal. 2013); In re TFT-LCD (Flat

Panel) Antitrust Litig., MDL 1827, Case No. 3:07-md-01827 (N.D. Cal. 2007); In re Capacitors

Antitrust Litig. (No. III), 285 F. Supp. 3d 1353 (J.P.M.L. 2017); In re Xyrem (Sodium Oxybate)

Antitrust Litigation, MDL No. 2966, Case No. 5:20-md-02966, 2020 WL 7382272 (J.P.M.L. Dec.

16, 2020); see also In re Juul Labs, Inc. Mktg., Sales Pracs., and Prods. Liab. Litig., 396 F. Supp.

3d 1366 (J.P.M.L. 2019) (consolidating ten actions to the Northern District of California where

panel “notified of more than forty potentially-related actions”).

           The JPML has also considered whether a district is “an easily accessible, metropolitan

district that is well equipped with the resources that this complex docket is likely to require.” In

re Compression Labs, Inc., Patent Litig., 360 F. Supp. 2d 1367, 1369 (J.P.M.L. 2005); see also In

re Roundup Prods. Liab. Litig., 214 F. Supp. 3d 1346, 1348 (J.P.M.L. 2016) (same). The Northern

District of California easily meets this criterion. Oakland and the surrounding areas is a major

metropolitan area and travel hub, with public transportation and two large airports available, ample

local travel and lodging options, and the business resources needed for complex litigation.

Accordingly, this factor, too, weighs in favor of transferring the Actions to the Northern District

of California in the event that the Panel finds a multi-defendant MDL appropriate.




549738.1                                         14
            Case NYN/1:21-cv-00167 Document 19 Filed 04/13/21 Page 15 of 15




III.        CONCLUSION

            For all of the foregoing reasons, the Willoughby Group respectfully requests that this

 Panel: (1) deny the Motion; or (2) alternatively, if the Panel concludes that a multi-defendant MDL

 is warranted, transfer the Actions to the Northern District of California and to Judge Gonzalez

 Rogers.


Dated: April 13, 2021                      LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                           s/ Rebecca A. Peterson

                                           ROBERT K. SHELQUIST
                                           REBECCA A. PETERSON
                                           100 Washington Avenue South, Suite 2200
                                           Minneapolis, MN 55401
                                           Telephone: (612) 339-6900
                                           Facsimile: (612) 339-0981
                                           rkshelquist@locklaw.com
                                           rapeterson@locklaw.com

                                           LITE DEPALMA GREENBERG, LLC
                                           Joseph DePalma
                                           Susana Cruz Hodge
                                           570 Broad Street, Suite 1201
                                           Newark, NJ 07102
                                           Telephone: (973) 623-3000
                                           E-mail: jdepalma@litedepalma.com
                                                   scruzhodge@litedepalma.com

                                           CUNEO GILBERT & LADUCA, LLP
                                           Charles Laduca
                                           Katherine Van Dyck
                                           C. William Frick
                                           4725 Wisconsin Avenue NW, Suite 200
                                           Washington, DC 20016
                                           Telephone:(202) 789-3960
                                           Facsimile: (202) 789-1813
                                           E-mail: charles@cuneolaw.com
                                                   kvandyck@cuneolaw.com

                                           Attorneys for Plaintiffs Charlotte Willoughby, Ludmila
                                           Gulkarov, Laura Peek, Jodi Smith and Janine Torrence



 549738.1                                         15
